Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-3, 7, 10-12 and 18-25 are allowed.   
These claims are allowed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “the resistance applying mechanism, the needle and the contact of the tank mount portion are opposed to a front surface of the tank in the mounting direction in a state in which at least a part of the tank is inserted into the tank mount portion” and 
the resistance applying mechanism contacts with the front surface of the tank at a position upstream of an end of the contact of the tank mounting direction in the mounting direction” as recited in independent claim 18.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.



 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991